Title: To James Madison from Abner Beckham and Thomas C. Warner, [ca. 4 July] 1812
From: Beckham, Abner,Warner, Thomas C.
To: Madison, James


Sir;
[ca. 4 July 1812]
A number of the Inhabitants of this Parish, having assembled, to commemorate as well the Anniversary of American Independance, as those events which have united them, with its government, they should feel themselves, deficient in sensibility and gratitude were they to omit the present occasion of addressing of you. Situated on a Frontier where our sources of information are limited and precarious our sentiments, with regard to your administration are founded on its influence and effect, in promoting the prosperity and happiness of those who address you. We have ever viewed the measures you have pursued, as the best shield of National Independance and the surest protection, against European Injustice. We Sir, have neither imbibed the passions or adopted the Theoretic refinements of visionary Politicians; Britain, Franc⟨e⟩ and Spain, are equally indifferent and equally contemptible. As Americans, we speak, in the plain language of Republicanism, and express with sincerity our sentiments of respect, confidence, and admiration, towards you. It is with pain, and with sorrow we have learnt, that there are some, who view, with jaundiced eyes, your late act, of taking possession of West Florida. Whether they were jealous, of your, Fame, or that the most beautiful feature, in your Political life, that of rescuing an oppressed and injured, people, from Foreign slavery and the horrors, of an approaching war, seemed ugly in their eyes—so far as our gratitude can atone for their malice, accept it, as the just tribute of our hearts. Already our infant settlement feels the beneficent effects of American Laws and the American Constitution. The Forest bends, to our Labor, and agriculture flourishes amongst us. Respectfully obedient, to the constitution and reposing unlimited confidence in you⟨r⟩ wisdom and Patriotism, we await with cheerfulness, the arrangements of the government, in the completion, of our boundary. Should, Spain, yielding to the insidious councils, of Britain, or the haughty commands of France refuse in the Face of treaties and of nationa⟨l⟩ Faith the Surrender of Mobile Laws may be necessary to restrain not to command our services. Whatever event⟨s?⟩ should occur we solicit your fostering care of our country, with the fullest reliance, that your course will be dictated by wisdom, and that it will terminate in success. Accept, Sir, our wishes that a life devoted to the service of your country, may be protracted, until it becomes as venerable in years, as it has been brilliant in youth and that the evening of your days, may be as serene and unclouded as the morning has been fair, and propitious. Signed by orders of the citizens of Bogchito and Pearl Rivers.
Abner Beckham
Tho: C Warner
